     Case 1:21-cv-00970-NONE-EPG Document 15 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    FOUNDATION AUTO HOLDINGS,                         Case No. 1:21-cv-00970-NONE-EPG
      LLC,
12
                         Plaintiff,
13                                                      ORDER DENYING THE PARTIES’
             v.                                         REQUESTS FOR TELEPHONIC
14                                                      APPEARANCES AS MOOT
      WEBER MOTORS, FRESNO, INC., d/b/a
15    BMW FRESNO, et al.,                               (ECF Nos. 13, 14)
16                       Defendant.
17

18          On June 18, 2021, Plaintiff Foundation Auto Holdings, LLC (“Plaintiff”) commenced this

19   action against Defendants Weber Motors, Fresno, Inc., dba BMW Fresno, CJ’s Road to Lemans

20   Corp., dba Audi Fresno and Porsche Fresno, and Christopher John Wilson (“Defendant”). On

21   August 3, 2021, Defendants filed a motion to dismiss the complaint. (ECF No. 7.)

22          Currently before the Court are the parties’ requests to appear telephonically at the hearing

23   on the motion to dismiss. (ECF Nos. 13, 14.) The parties’ requests were submitted to the

24   undersigned and state that they seek to appear telephonically at the motion to dismiss hearing

25   scheduled for September 21, 2021, at 9:30 AM in Courtroom 10. (See ECF Nos. 13, 14.)

26   However, the motion to dismiss is currently pending before District Judge Dale A. Drozd. (See

27   ECF No. 7.) Further, pursuant to Judge Drozd's Standing Order in Light of Judicial Emergency in

28   the Eastern District of California, all civil motions set for hearing before Judge Drozd are decided
                                                       1
     Case 1:21-cv-00970-NONE-EPG Document 15 Filed 09/15/21 Page 2 of 2


 1   on the papers. (ECF No. 3-2.) The hearing date selected by the movant is not placed on Judge

 2   Drozd’s calendar and only serves to govern the deadlines for opposition and reply briefs pursuant

 3   to Local Rule 230(c). (Id.) Thus, there is no need for the parties to appear at a hearing on the

 4   motion to dismiss and their requests for telephonic appearance will be denied as moot.

 5          Accordingly, IT IS HEREBY ORDERED that the parties’ requests for telephonic

 6   appearance (ECF Nos. 13, 14) are DENIED as moot.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     September 15, 2021                           /s/
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
